t c memo united_states tax_court alexander herwig and jennifer k herwig petitioners v commissioner of internal revenue respondent docket no filed date thomas f hudgins for petitioners anne m craig and jeremy d cameron for respondent memorandum findings_of_fact and opinion guy special_trial_judge respondent determined that petitioners are liable for federal_income_tax deficiencies and accuracy-related_penalties for the taxable years and years in issue as follows year penalty deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in florida unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar when the petition was filed the court inadvertently added the letter s to the docket number designating this case as a small_tax_case despite petitioners’ request in the petition that the case not be processed under the rules governing small tax cases see rules upon discovering the error after trial the court held a conference call with the parties confirmed that petitioners did not intend to elect small_tax_case status and issued an order striking the letter s from the docket number after concessions the issues for decision are whether petitioners disposed of their interests in a passive_activity during or thereby allowing them to deduct what otherwise are suspended passive losses arising during the years in issue and are liable for accuracy-related_penalties for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners concede that respondent correctly disallowed dollar_figure dollar_figure and dollar_figure of the losses they reported on schedules e supplemental income and loss for and respectively respondent acknowledges that petitioners may carry these passive losses forward to taxable_year petitioners further concede that they are not entitled to the following deductions other losses of dollar_figure reported on form_4797 sales of business property for net losses of dollar_figure dollar_figure and dollar_figure reported on schedules c profit or loss from business for and respectively real_estate_taxes of dollar_figure and interest of dollar_figure reported on schedules a itemized_deductions for and respectively and a loss of dollar_figure identified as other write in income for the parties agree that respondent properly determined that a deduction for mortgage interest of dollar_figure that petitioners reported on schedule a for is disallowed and that same item is properly deductible on petitioners’ schedule e for and petitioners are allowed deductions for taxes of dollar_figure and dollar_figure on schedules e for and respectively i via capri and via murano properties in date petitioners purchased a condominium unit pincite via capri clearwater florida via capri property for dollar_figure in date petitioners purchased a second condominium unit also in clearwater pincite via murano via murano property for dollar_figure petitioners obtained mortgage loans from fifth third mortgage co fifth third to purchase the two properties the fifth third loan documents are not part of the record ii ajh resources llc petitioners each held a interest in ajh resources llc ajh from through at least zander solutions inc held a interest in ajh during petitioners transferred ownership of the via capri and via murano properties to ajh which in turn acted as landlord and leased the two properties from to iii foreclosure action in fifth third filed a lawsuit against petitioners in the circuit_court for the sixth judicial circuit in pinellas county florida to foreclose the ajh is a limited_liability_company with at least two members because ajh did not elect to be treated as a corporation it is treated as a partnership a so- called passthrough_entity for federal_income_tax purposes and its profits and losses pass through the entity to the owners called members sec_301 a and b i proced admin regs mortgages on the via capri and via murano properties and to recover deficiencies from them foreclosure litigation petitioners filed a counterclaim against fifth third the circuit_court entered final judgments of foreclosure in favor of fifth third in respect of both properties and fifth third subsequently was the successful bidder when the properties were sold at foreclosure sales on date fifth third later filed a motion for entry of deficiency judgments against petitioners in respect of both properties as discussed below fifth third’s motion for entry of deficiency judgments and petitioners’ counterclaim remained unresolved until they agreed to settle the foreclosure litigation in in the interim fifth third issued to mr herwig forms 1099-a acquisition or abandonment of secured_property for reporting that the balance due on the mortgage on the via capri property was dollar_figure and the fair_market_value of the property was dollar_figure and the balance due on the mortgage on the via murano property was dollar_figure and the fair_market_value of the property was dollar_figure the record does not reflect the nature of petitioners’ cause of action against fifth third iv ajh’s tax returns6 the record includes forms u s return of partnership income that ajh filed for the taxable years and ajh reported an ordinary business loss of dollar_figure on its form_1065 for and attached to that return a schedule d capital_gains_and_losses reporting a short-term_capital_loss of dollar_figure and a long-term_capital_loss of dollar_figure a form_8825 rental real_estate income and expenses of a partnership or an s_corporation reporting a net rental real_estate loss of dollar_figure attributable to the via capri and via murano properties and a schedule l balance sheets per books reporting that it owned buildings and other depreciable assets with a value of dollar_figure at the end of the year ajh issued schedules k-1 partner’s share of income deductions credits etc to petitioners indicating that they each contributed capital of dollar_figure during the parties stipulated that from to ajh claimed deductions for depreciation on the via capri and via murano properties totaling dollar_figure and dollar_figure respectively in addition to its rental real_estate activity ajh traded securities during the years in issue under the circumstances we infer that this entry refers to the via capri and via murano properties there is no corresponding entry on the schedule l however for buildings and other depreciable assets owned at the beginning of ajh reported an ordinary business loss of dollar_figure on its form_1065 for and attached to that return a schedule d reporting a short-term_capital_loss of dollar_figure and a schedule l reporting that it owned buildings and other depreciable assets with a value of dollar_figure at the beginning of the year ajh issued schedules k-1 to petitioners indicating that they each contributed capital of dollar_figure during ajh filed a form_1065 for and checked a box on the form indicating that it was a final return ajh reported that it had no receipts and no expenses during v petitioners’ tax returns petitioners filed joint form sec_1040 u s individual_income_tax_return for the years in issue petitioners attached schedules e to their returns reporting in relevant part nonpassive losses of dollar_figure dollar_figure and dollar_figure for and respectively which they attributed to their interests in ajh petitioners reported a loss of dollar_figure on form_4797 attached to their form_1040 for in connection with the via capri and via murano property foreclosures petitioners carried over dollar_figure of the loss described above to their form_1040 for there is no corresponding entry on the schedule l for buildings and other depreciable assets owned at the end of vi petitioners’ settlement with fifth third in date petitioners executed a settlement agreement and release settlement agreement with fifth third which states that in consideration of fifth third’s agreement to waive any deficiency judgments arising against petitioners in respect of the via capri and via murano property foreclosures petitioners agreed to dismiss with prejudice the counterclaim that they had filed against fifth third vii notice_of_deficiency respondent determined in relevant part that deductions that petitioners claimed for losses attributable to their interests in ajh were passive_activity_losses within the meaning of sec_469 respondent further determined that because petitioners did not show that they had disposed of their entire_interest in ajh within the meaning of sec_469 or that they had passive_income during the years in issue the suspended losses were carried forward to the taxable_year viii petition petitioners filed a timely petition for redetermination the petition alleges that petitioners were materially participating real_estate_professional s during the years in issue as mentioned above petitioners subsequently conceded that respondent correctly determined that portions of the deductions that they claimed for losses attributable to their interests in ajh were passive_activity_losses within the meaning of sec_469 ix developments at trial petitioners did not testify at trial nor did they call any witnesses to testify the transcript of the proceedings is limited to counsels’ opening statements and oral argument and the admission of an exhibit offered into evidence by petitioners’ counsel petitioners’ counsel began his presentation by informing the court that petitioners had recently discovered that they had never deeded the via capri and via murano properties to ajh he then made an oral motion to rescind a statement in the parties’ stipulation of facts executed two days earlier that petitioners had transferred the properties to ajh during the court denied petitioners’ counsel’s oral motion to rescind given that respondent would be unduly prejudiced if petitioners were permitted to raise that issue for the first time at trialdollar_figure petitioners did not raise any issue related to the transfer of the properties to ajh in their petition or in an amended pleading nor did they file a pretrial memorandum raising the issue we do not consider an issue that has not been pleaded see eg 44_tc_485 aff’d 375_f2d_662 6th cir this is particularly true in a case like this where the issue cannot be considered without surprise and prejudice to the opposing party continued the exhibit admitted into evidence at trial was a copy of petitioners’ date settlement agreement with fifth third in the light of the settlement agreement the parties agreed that petitioners had cancellation of indebtedness cod income in in connection with the via capri and via murano property foreclosures as opposed to as stated in the parties’ stipulation of facts petitioners’ counsel went on to state that insofar as ajh had filed a form_1065 for clearly marked final return it was petitioners’ position that they should be deemed to have disposed of their entire interests in the passive_activity within the meaning of sec_469 during opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioners do not contend that the burden_of_proof shifts to respondent under sec_7491 in any event because we decide the question whether petitioners disposed of their entire interests in the underlying passive_activity on the preponderance_of_the_evidence the allocation of the burden of continued see 64_tc_61 proof as to that issue is immaterial see 131_tc_185 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 see 65_tc_87 aff’d 540_f2d_821 5th cir i passive_activity_losses taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 however generally disallows passive_activity_losses and credits a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 with exceptions not relevant here rental activities are passive activities sec_469 in accordance with sec_469 a passive_activity_loss disallowed under sec_469 for any taxable_year is carried forward and treated as a deduction allocable to such activity in the next taxable_year if it turns out that the activity results in additional passive_activity_losses in the carryover year and in the absence of passive_income from some other activity the suspended passive losses are carried forward to the succeeding taxable_year by application of sec_469 see langille v commissioner tcmemo_2010_49 aff’d 447_fedappx_130 11th cir suspended passive losses may be carried forward indefinitely by this process until they are used id sec_469 provides that passive losses that have been suspended as described above are generally allowed when the taxpayer disposes of his entire_interest in any passive_activity see 553_f3d_513 7th cir more specifically sec_469 provides that if a taxpayer disposes of his entire_interest in a passive_activity in a transaction with an unrelated party where all of the gain_or_loss realized on the disposition of the interest is recognized the excess of any loss from such activity for the taxable_year including suspended passive losses from an earlier taxable_year over any net_income or gain for such taxable_year from all other passive activities determined after the application of subsection b shall be treated as a loss which is not from a passive_activity see lowe v commissioner tcmemo_2008_298 the excess loss if any normally offsets the taxpayer’s income for the loss_year and any remaining losses are carried back to the two preceding years and then carried forward to the years following the loss_year in accordance with the provisions of sec_172 in the case of an s_corporation a partnership or a grantor_trust the rules prescribed in sec_469 likewise apply when the entity disposes of its entire_interest in a passive_activity see s rept no pincite 1986_3_cb_1 if the entity carries on more than one activity the entity’s sale_or_exchange of all assets of a passive_activity is sufficient to invoke the provisions of sec_469 even if other assets are retained iddollar_figure in this regard sec_1_469-4 income_tax regs provides as follows g treatment of partial dispositions --a taxpayer may for the taxable_year in which there is a disposition of substantially_all of an activity treat the part disposed of as a separate activity but only if the taxpayer can establish with reasonable certainty-- the amount_of_deductions and credits allocable to that part of the activity for the taxable_year under sec_1_469-1 relating to carryover of disallowed deductions and credits and the amount of gross_income and of any other deductions and credits allocable to that part of the activity for the taxable_year sec_469 does not define or describe what constitutes a fully taxable disposition and there are no regulations elaborating on the principle one commentator has observed sec_469 is meant to curb artificial tax losses not on the ultimate deductibility of economic losses when an investment in a passive_activity is sold and the cumulative result of the investment including gain_or_loss on sale is a loss the loss is an economic loss not an artificial tax loss and ought to be allowed boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite to 3d ed petitioners no longer dispute that the losses they claimed in connection with ajh’s rental_real_estate_activities were passive losses within the meaning of sec_469 petitioners contend however that they disposed of their entire interests in the passive_activity when fifth third foreclosed on the properties in date or in the alternative when ajh filed its final return in dollar_figure although the notice_of_deficiency upon which this case is based does not concern the taxable_year sec_6214 provides in relevant part that in redetermining a deficiency for any taxable_year the court shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency consistent with sec_6214 the court has jurisdiction to consider petitioners’ claim that they may carry back suspended passive losses from the taxable_year to the taxable years in issue ie and see 95_tc_257 we are not convinced on this record that petitioners satisfied the requirements of sec_469 when fifth third foreclosed on the via capri and via murano properties in date as previously mentioned sec_469 contemplates that the taxpayer must dispose_of his or her entire_interest in a passive_activity in a transaction with an unrelated party under which all gain_or_loss realized on such disposition is recognized sec_1001 sets forth the rules governing the computation of gain_or_loss realized from the sale_or_other_disposition of property a foreclosure sale normally constitutes a disposition of property for purposes of sec_1001 see 311_us_504 ryan v commissioner tcmemo_1988_12 aff’d sub nom 873_f2d_194 8th cir a foreclosure action that is being appealed however is not ‘final’ in the normal sense of that word see great plains gasification assocs v commissioner tcmemo_2006_276 quoting ryan v commissioner t c memo although fifth third foreclosed on the properties in date we note that ajh continued to list the properties as assets on schedules l attached to its forms for and petitioners offered no explanation why this was the case if in fact the foreclosure sales were final in moreover fifth third’s motion for entry of deficiency judgments against petitioners and petitioners’ counterclaim against fifth third were pending in the foreclosure litigation until both matters were settled in date the parties agreed at trial that in the light of the fifth third settlement agreement petitioners realized cod income in as opposed to as they initially assumed considering the uncertainties inherent in the ongoing litigation we conclude that the cumulative economic_effect of petitioners’ investment in the passive activity--a final accounting of the gain_or_loss realized on the disposition of the passive_activity and recognition of any gain_or_loss for tax purposes--could not be determined in consequently petitioners did not dispose_of their entire interests in the passive_activity within the meaning of sec_469 as a result of the fifth third foreclosure actions in date and their suspended passive losses were not eligible to be treated as nonpassive losses for that year we likewise agree with respondent that the tax_return that ajh filed for marked final return does not demonstrate that petitioners disposed of their entire interests in ajh within the meaning of sec_469 contrary to petitioners’ position a tax_return alone is not proof of the statements contained therein a tax_return merely sets forth the taxpayer’s claim see 62_tc_834 28_tc_1034 petitioners offered no testimony themselves and they did not call any witnesses to address the accuracy of ajh’s form_1065 for in the absence of any objective evidence that ajh wound up its business and was no longer engaged in passive activities during we are unable to conclude that petitioners disposed of their entire interests in the passive_activity in question within the meaning of sec_469 ii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect 116_tc_438 see rule a welch v helvering u s pincite respondent has discharged his burden of production under sec_7491 inasmuch as petitioners have conceded that they were not entitled to numerous deductions for each of the years in issue see sec_1_6662-3 income_tax regs petitioners did not testify at trial and they did not offer any other evidence in support of the proposition that they had reasonable_cause for and they acted in good_faith with respect to the underpayments for the years in issue see sec_1_6664-4 income_tax regs consequently we sustain respondent’s determination that petitioners are liable for accuracy-related_penalties under sec_6662 and b for the years in issue to reflect the foregoing decision will be entered under rule
